*1126Appeal from a judgment of the Monroe County Court (John J. Connell, J.), rendered December 1, 2000. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree (five counts) and criminal possession of a controlled substance in the third degree (six counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of five counts of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and six counts of criminal possession of a controlled substance in the third degree (§ 220.16 [1]). Although defendant has a history of mental instability due to a bipolar disorder, the record establishes that defendant is stable when medicated and that he was medicated at the time of the plea. Given the conduct of defendant at the time of the plea, County Court did not abuse its discretion in accepting his guilty plea without ordering an additional CPL article 730 examination (see People v Gelikkaya, 84 NY2d 456, 459-460 [1994]; People v Gensler, 72 NY2d 239, 245-247 [1988], cert denied 488 US 932 [1988]). Present—Pigott, Jr., PJ., Pine, Hurlbutt, Kehoe and Lawton, JJ.